Ward, J., dissenting. I am firmly convinced this court should not reverse the Chancellor who had a better opportunity than we have to weigh the testimony in a fact situation which the majority opinion admits is not easy to adjudge. Equities.. The equities involved in this ease are such that if there is any doubt about the weight of the evidence it should be resolved in favor of appellees. A quick glance at the overall picture brings these equities into striking relief. John W. Carroll [through whom appellees claim as heirs] owned 70 acres of land near Lockesburg in 1900. In 1901 he deeded it to A. C. Steele, Trustee. [We know from the record that he was trustee for the railroad company.] The sole consideration to be received by Carroll was: The Railroad Company was to plot the tract of land into lots and blocks [and we can picture the sales talk the Railroad gave Carroll on the rapid growth of Lockesburg as a result of the Railroad] and deed one-half of them back to Carroll, otherwise the deed was to be void. The Railroad Company never did plot the land. The record casts a suspicion that the Railroad Company never intended in good faith to plot this parcel of land because in 1903 Steele as trustee conveyed the land [or a large portion thereof] to the DeQueen and Eastern Railroad Company for a consideration of $2,456. It is easy to imagine that John W. Carroll was not satisfied with the conduct of Steele or the DeQueen and Eastern Railroad Company. Apparently in an effort of appeasement the said Railroad Company reconveyed to CarrolL 12 acres of land. Thus, as I see it, John W. Carroll gave the Railroad Company 58 acres of land and got nothing in return. Payment of Taxes. Although we have uniformly held that payment of taxes is not a necessary element of adverse possession the majority opinion lays stress on the fact that appellant did and appellee did not pay taxes on the land in dispute. This is only partially true. Art examination of the tax receipts reveals that the Railroad Company never paid taxes on the south portion of the land in dispute which amounted to 5.60 acres and perhaps more. The parcels not paid on by the Railroad Company are marked “C” and ££D” on the plat referred to in the majority opinion. Acts of Adverse Possession. It is a fact,, though not clearly set forth in the majority opinion, that all of the land in dispute (together with the 12 acres above referred to) was entirely enclosed by fence and had been for some 40 years. The majority opinion correctly recognizes that acts of adverse possession must be of such a nature as would reasonably be calculated to give notice of their nature to the record owner or to the world. As I read the record the weight of the testimony is to the effect that appellant did know that appellees were claiming this land adversely. They are bound to have known the land was enclosed with other land to which appellees undisputedly had record title. Several witnesses for appellees testified they cut and removed timber from the land on different occasions, and that the logs were piled up in plain view for every one to see. One witness testified that officials of the Railroad Company passed over the land practically every day for years. Another witness testified that he leased the land from appellees for a period of 9 years and used it as a pasture. Appellees testified that agents of the Railroad Company talked to them about timber having been cut and removed from the land and that they [appellees] informed them it was their land. In other ways appellees exercised unmistakable control over this land claiming to be the owners and this knowledge was unquestionably brought home to the Railroad Company. J. B. Williamson, the husband of one of the appellees, testified: “Q. Does the Southern Cas and Electric Company have a high line transmission line across there ? “A. Yes. ‘ ‘ Q. From whom did they buy that right-of-way ? ‘ ‘ A. From the Carroll estate. ‘‘ Q. Then they bought it from the heirs of John W. Carroll? ‘ ‘ A. That is right. ’ ’ Testimony of the same witness shows conclusively that appellant and the Railroad Company knew of appellees’ claim to the land. ‘ ‘ Q. Do you know whether or not the D. & E. Railroad and the Dierks Lumber & Coal Company once talked with you about building a right-of-way to put a tram road across this land going south? “A. Mr. Campbell talked to me. ‘ ‘ Q. Jim Campbell ? “A. Yes. “Q. Was he connected with the DeQueen & Eastern Railroad? “A. He was with Dierks, and I think he was vice-president of the DeQueen & Eastern. I wouldn’t say for sure. “Q. After talking with some of the heirs, did you report to him that they would sell him a right-of-way? “A. Yes.” In my humble judgment the decree of the trial court is abundantly supported by the record in this case.